DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 7/29/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer (US 3,874,443).
With respect to claim 1, Bayer teaches a pressing jig (10) for welding, which is installed at one side of a battery module to press a bus bar of the battery module at both sides thereof so that an electrode lead located in a lead slit formed at the bus bar is able to be welded to the bus bar in a closely adhered state (the underlined portion is merely intended use) the pressing jig comprising: a first frame (left 11) having a first distance adjusting unit (upper portion of the left 11) and a first pressing unit (lower left 11); and a second frame (right 11) having a second distance adjusting unit (upper portion of the right 11) facing the first distance adjusting unit and a second pressing unit (lower right 11) facing the first pressing unit, wherein the first frame and the second frame are coupled (15/15a) so that a distance between first pressing unit and the second pressing unit is increased when a distance between the first distance adjusting unit and the second distance adjusting unit is decreased, and the distance between the first pressing unit and the second pressing unit is decreased when the distance between the first distance adjusting unit and the second distance adjusting unit is increased (figures; and column 2, line 59-column 6, line 17). 
With respect to claim 2, Bayer teaches a hinge configured to couple the first frame and the second frame so that the first frame and the second frame pivot relative to each other (column 2, lines 44-58). 
With respect to claim 3, Bayer teaches a restoring member (18) connected between the first distance adjusting unit and the second distance adjusting unit to apply an elastic force to the first distance adjusting unit and the second distance adjusting unit toward each other (column 2, line 67-column 3, line 4). 
With respect to claim 5, Bayer teaches wherein the first pressing unit has a first gripping (left 16) portion formed at an end thereof; wherein the second pressing unit has a second gripping portion (right 16) formed at an end thereof; and wherein gripping grooves (16 or 21) are respectively formed at facing surfaces of the first gripping portion and the second gripping portion in a predetermined depth so that the bus bar is inserted therein (the underlined portion is merely intended use) (figures; and column 2, line 59-column 3, line 35). Note that since the structure of Bayer meets the claimed structure, it is the examiner’s position that the apparatus of Bayer is capable of the claimed function.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR10-2016-0087302 IDS (hereafter KR ‘302).
With respect to claim 1, KR ‘302 teaches a pressing jig (1) for welding, which is installed at one side of a battery module to press a bus bar of the battery module at both sides thereof so that an electrode lead located in a lead slit formed at the bus bar is able to be welded to the bus bar in a closely adhered state (the underlined portion is merely intended use) the pressing jig comprising: a first frame (upper portion) having a first distance adjusting unit (4) and a first pressing unit (4); and a second frame (lower portion) having a second distance adjusting unit (5) facing the first distance adjusting unit and a second pressing unit (5a) facing the first pressing unit (figures 1 and 2), wherein the first frame and the second frame are coupled (by hinge pin 7) so that a distance between first pressing unit and the second pressing unit is increased when a distance between the first distance adjusting unit and the second distance adjusting unit is decreased, and the distance between the first pressing unit and the second pressing unit is decreased when the distance between the first distance adjusting unit and the second distance adjusting unit is increased (figures 1-2; and the Description of Embodiments translation provided by the applicant). 
With respect to claim 2, KR ‘302 teaches a hinge (7) configured to couple the first frame and the second frame so that the first frame and the second frame pivot relative to each other (figures 1-2; and the Description of Embodiments translation provided by the applicant). 
With respect to claim 3, KR ‘302 teaches a restoring member (coil spring 43) connected between the first distance adjusting unit and the second distance adjusting unit to apply an elastic force to the first distance adjusting unit and the second distance adjusting unit toward each other (figures 1-2; and the Description of Embodiments translation provided by the applicant). 
With respect to claim 4, KR ‘302 a distance adjusting knob (nut head on anchoring bolt 9a) configured to rotate based on a rotary shaft having a thread so that the first frame moves toward or away from the second frame (figures 1-2; and the Description of Embodiments translation provided by the applicant). 
With respect to claim 5, KR ‘302 teaches wherein the first pressing unit has a first gripping portion formed at an end thereof; wherein the second pressing unit has a second gripping portion formed at an end thereof; and wherein gripping grooves are respectively formed at facing surfaces of the first gripping portion and the second gripping portion in a predetermined depth so that the bus bar is inserted therein (figure 2, specially where the waste paper 19 and 21 are held).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735